DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Hill et al. (US Patent Application Publication 2012/0227074), referred to as Hill herein.
Ahanger et al. (US Patent Application Publication 2008/0307454), referred to as Ahanger herein.
Everingham (US Patent Number 8,495,489), referred to as Everingham herein.
Burns et al. (US Patent Number 5,991,306), referred to as Burns herein.
Brindley (US Patent Application Publication 2009/0125544), referred to as Brindley herein.
Agnihotri et al. (US Patent Application Publication 2008/0159622), referred to as Agnihotri herein.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill.

Regarding claim 1, Hill discloses a method for providing at least one link to a content item related to a multimedia content element in response to an on-image gesture, comprising (Hill, Figs. 2 and 3 with ¶0019 – user touches an object displayed on the screen. Figs. 5-7 with ¶0025-0027 – links displayed regarding the touched object, which can be selected to provide additional information):
receiving, from a user device, at least the on-image gesture and an indication of the multimedia content element (Hill, Figs. 2 and 3 with ¶0019 – user touches an object displayed on the screen),
the multimedia content element being initially non-interactive (Hill, Fig. 3 – the displayed object does not include an interactive link. Note the Board Decision dated 12/26/2017 in parent case 14/168,811 at Page 6 regarding this language – “a person of ordinary skill in the art would understand that the claim term ‘interactive’ refers to linking to an informative resource containing a content item”. In this case, no link is present at Fig. 3, therefore the object is not interactive. See also ¶0020 – object on the screen is analyzed using face/image recognition after the processor receives the user’s touch area);
analyzing the at least on-image gesture to identify at least one portion of the multimedia content element in which a user is interested; generating at least one signature for each of the identified at least one portion (Hill, ¶0019-¶0021 – receiving the selection area (portion of interest) 
determining a content item corresponding to the at least one portion of the multimedia content element, wherein the determination is based at least on a type of the at least on-image gesture and the at least one signature (Hill, ¶0020-¶0021 – once the object is determined, basic information is searched for and presented. The object is determined according to the location of the touch. In this case, the type of on-image gesture is an on-image gesture which selects that particular object, and the signature is the object/object boundary features. Fig. 5 with ¶0025 – results of identification are presented);
and modifying the multimedia content element to include at least a link to an informative resource containing the content item, thereby making the multimedia content element interactive (Hill, Fig. 5 with ¶0025 – results of identification are presented. Figs. 5-7 with ¶0025-0027 – selector elements (links) displayed regarding the touched object, which can be selected to provide additional information. For example Element 64 links to informative resource at Fig. 7).

Regarding claim 2, Hill discloses the elements of claim 1 above, and further discloses receiving at least one event related to the multimedia content element; and wherein determining the content item corresponding to the at least one identified portion of multimedia content is further based on the at least one event (Hill, ¶0019-¶0021 – user can enter keywords to identify the object.  Image processing is combined with the input keywords to identify basic information about the object for presentation).

Regarding claim 3, Hill discloses the elements of claim 1 above, and further discloses wherein an on-image gesture is any one of: a touch gesture, a scroll-over, a mouse click, wherein the touch gesture 

Regarding claim 5, Hill discloses the elements of claim 2 above, and further discloses determining a type of the on-image gesture and a type of the at least one event (Hill, ¶0019-¶0021 – receiving the selection area (portion of interest) from the user. ¶0019-¶0021 – user can enter keywords to identify the object.  Image processing results are correlated with the input keywords to identify basic information about the object for presentation. The type of gesture is a gesture corresponding to a particular selection area. The type of event is a particular keyword and a particular correlation of the keyword to the image processing results);
and determining a type of the content item based on at least one of: the type of the on-image gesture and the type of the at least one event (Hill, ¶0020-¶0021 – Image processing results are correlated with the input keywords to identify basic information about the object for presentation. The type of content item is the basic information, such as a name or description of the object. See also ¶0006 – name and manufacturer of the product).

Regarding claim 7, Hill discloses the elements of claim 1 above, and further discloses wherein any one of the multimedia content element and the content item is at least one of an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, combinations thereof, and portions thereof (Hill, ¶0019 – video. ¶0003 - internet videos. ¶0008 - streaming video).

Regarding claim 14, Hill discloses the elements of claim 1 above, and further discloses a non-transitory computer readable medium having stored thereon instructions for causing one or more .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Ahanger.

Regarding claim 4, Hill discloses the elements of claim 1 above. However, Hill appears not to expressly disclose wherein the at least one event is at least one of viewing the multimedia content element for a specified period of time and interacting with the multimedia content element for a specified period of time.
However, in the same field of endeavor, a streaming interactive video system (Ahanger, Abstract with at least Figs. 7C-7E)
wherein an advertisement is presented after viewing the multimedia element for a specified period of time (Ahanger, ¶0174, ¶0178 with ¶0273-¶0275 – advertisement insertion based on a viewing period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the video stream of Hill, to display content items .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Everingham.

Regarding claim 6, Hill discloses the elements of claim 1 above. However, Hill appears not to expressly disclose determining a context of the multimedia content element based on the generated signature; and determining the content item based on the context of the multimedia content element respective of the generated signature.
However, in the same field of endeavor, Everingham discloses a method for determining content links based on image recognition of a web-based image (Everingham, Column 2 lines 53-63 and Column 4 lines 31-46),
including determining a context of the multimedia content element based on the generated signature; and determining the content item based on the context of the multimedia content element respective of the generated signature (Everingham, Column 1 line 65 - Column 2 line 63, Column 4 lines 14-67 – identification of image content using contextual clues of the context within and around the image for the purpose of finding relevant content to link to the image).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the object identification of Hill to identify content based on determined context, based on the teachings of Everingham. The motivation for doing so would .


Claims 8-10, 15-17, 19, and 21-23 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Burns.

Regarding claim 8, Hill discloses the elements of claim 1 above, and further discloses wherein the at least one link is added to the multimedia content element as an overlay object (Hill, ¶0023-¶0025 with Fig. 5 – links overlayed across object (Element 54)),
wherein the modified multimedia content is 
However, Hill as modified appears not to expressly disclose the modified multimedia content being embedded in a web page.
However, in the same field of endeavor, Burns teaches video presentation via an interface to a network for receiving a uniform resource locator (URL) of a web-page containing a multimedia content element (Burns, Column 5 lines 5-17 and Column 5 line 64 - Column 6 line 15 – websites providing embedded video content. Column 8 lines 5-22 – website requests occur via URLs. Column 8 lines 5-14 – web browser).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the video stream of Hill as modified, to be embedded in a web page displayed in a web browser based on the teachings of Burns. The motivation for doing so would have been to enable access to web-based video from web-enable devices such as smart phones (Hill ¶0002-¶0003, Burns Column 1 lines 14-34).

Regarding claim 9, Hill as modified discloses the elements of claims 8 above, and further discloses wherein the overlay object comprises a vocabulary of at least one on-image gesture determined as corresponding to the at least one identified portion of the multimedia content element (Hill, ¶0021 and ¶0025 – basic information and description vocabulary resulting from at least identification of the selected area presented).

Regarding claim 10, Hill as modified discloses the elements of claims 1 above, and further discloses wherein the multimedia content element is an image that is included in a 
However, Hill as modified appears not to expressly disclose the image being included in a web page.
However, in the same field of endeavor, Burns teaches video presentation via an interface to a network for receiving a uniform resource locator (URL) of a web-page containing a multimedia content element (Burns, Column 5 lines 5-17 and Column 5 line 64 - Column 6 line 15 – websites providing embedded video content. Column 8 lines 5-22 – website requests occur via URLs. Column 8 lines 5-14 – web browser).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the video stream of Hill as modified, to be embedded in a web page displayed in a web browser based on the teachings of Burns. The motivation for doing so would have been to enable access to web-based video from web-enable devices such as smart phones (Hill ¶0002-¶0003, Burns Column 1 lines 14-34).

Regarding claim 15, Hill discloses a system for providing at least a link to a content item related to a multimedia content element in response to a user gesture, comprising (Hill, Figs. 2 and 3 with ¶0019 – user touches an object displayed on the screen. Figs. 5-7 with ¶0025-0027 – links displayed regarding the touched object, which can be selected to provide additional information):
an interface to a network for receiving a 
a processor; and a memory coupled to the processor, the memory contains instructions that when executed by the processor cause the system to (Hill, ¶0016 – processor with memory):
receive, from a user device, the at least on-image gesture and the multimedia content element (Hill, Figs. 2 and 3 with ¶0019 – user touches an object displayed on the screen),
the multimedia content element being initially non-interactive (Hill, Fig. 3 – the displayed object does not include an interactive link. Note the Board Decision dated 12/26/2017 in parent case 14/168,811 at Page 6 regarding this language – “a person of ordinary skill in the art would understand that the claim term ‘interactive’ refers to linking to an informative resource containing a content item”. In this case, no link is present at Fig. 3, therefore the object is not interactive. See also ¶0020 – object on the screen is analyzed using face/image recognition after the processor receives the user’s touch area);
analyze the at least on-image gesture to identify at least one portion of the multimedia content element in which a user is interested; generate at least one signature for each of the identified at least one portion (Hill, ¶0019-¶0021 – receiving the selection area (portion of interest) from the user, determining the object and object boundary features (signature) according to image analysis, and identifying the object based on the signature);

and modify the multimedia content element to include at least a link to an informative resource containing the content item, thereby making the multimedia content element interactive (Hill, Fig. 5 with ¶0025 – results of identification are presented. Figs. 5-7 with ¶0025-0027 – selector elements (links) displayed regarding the touched object, which can be selected to provide additional information. For example Element 64 links to informative resource at Fig. 7).
However, Hill appears not to expressly disclose receiving a URL of a webpage containing the multimedia content element. However, in the same field of endeavor, Burns teaches video presentation via an interface to a network for receiving a uniform resource locator (URL) of a web-page containing a multimedia content element (Burns, Column 5 lines 5-17 and Column 5 line 64 - Column 6 line 15 - websites providing embedded video content. Column 8 lines 5-22 – website requests occur via URLs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the video stream of Hill, to include URL request of website resources based on the teachings of Burns. The motivation for doing so would have been to enable access to web-based video from web-enable devices such as smart phones (Hill ¶0002-¶0003, Burns Column 1 lines 14-34).

Regarding claim 16, Hill as modified discloses the elements of claim 15 above, and further discloses wherein the system is further configured to: receive at least one event related to the multimedia content element; and the content item corresponding to the at least one identified portion of multimedia content is determined also using the at least one event (Hill, ¶0020-¶0021 – user can enter keywords to identify the object.  Image processing is combined with the input keywords to identify basic information about the object for presentation).

Regarding claim 17, Hill as modified discloses the elements of claim 16 above, and further discloses wherein the on-image gesture is any one of: a touch gesture, a scroll-over, a mouse click, wherein the touch gesture is detected on a user device having a touch screen display (Hill, Figs. 2 and 3 with ¶0019 – user touches an object displayed on the screen. ¶0007, ¶0023 – touch screen display).

Regarding claim 19, Hill as modified discloses the elements of claim 16 above, and further discloses wherein the system is further configured to: determine a type of the on-image gesture and a type of the at least one event (Hill, ¶0019-¶0021 – receiving the selection area (portion of interest) from the user. ¶0020-¶0021 – user can enter keywords to identify the object.  Image processing results are correlated with the input keywords to identify basic information about the object for presentation. The type of gesture is a gesture corresponding to a particular selection area. The type of event is a particular keyword and a particular correlation of the keyword to the image processing results);
and determine a type of the content item based on at least one of: the type of the on-image gesture and the type of the at least one event (Hill, ¶0020-¶0021 – Image processing results are correlated with the input keywords to identify basic information about the object for presentation. The type of content item is the basic information, such as a name or description of the object. See also ¶0006 – name and manufacturer of the product).

Regarding claim 21, Hill as modified discloses the elements of claim 15 above, and further discloses wherein any one of the multimedia content elements and the content item is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, combinations thereof, and portions thereof (Hill, ¶0019 – video. ¶0003 - internet videos. ¶0008 - streaming video).

Regarding claim 22, Hill as modified discloses the elements of claim 15 above, and further discloses wherein the at least one link is added to the multimedia content element as an overlay object (Hill, ¶0023-¶0025 with Fig. 5 – links overlayed across object (Element 54)),
wherein the modified multimedia content is embedded in a web page displayed in a web-browser of the user device (Hill, ¶0003 - internet videos. ¶0008 - streaming video. Burns, Column 5 lines 5-17 and Column 5 line 64 - Column 6 line 15 - websites providing embedded video content. Column 8 lines 5-14 – web browser).

Regarding claim 23, Hill as modified discloses the elements of claim 22 above, and further discloses wherein the overlay object comprises a vocabulary of the at least one on-image gesture determined as corresponding to the at least one identified portion of the multimedia content element (Hill, ¶0021 and ¶0025 – basic information and description vocabulary resulting from at least identification of the selected area presented).


Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Agnihotri.

Regarding claim 11, Hill discloses the elements of claim 1 above. However, Hill appears not to expressly disclose wherein the at least one signature represents a response of at least one neural network to each of the identified at least one portion.
However, in the same field of endeavor, Agnihotri discloses an image and video object recognition system (Agnihotri, Abstract)
wherein the at least one signature represents a response of at least one neural network to each of the identified at least one portion (Agnihotri, ¶0048 – neural network running on a computer system. Abstract with at least ¶0043 and ¶0111 – neural network is used to determine whether an object is present in features of the image, thereby identifying image contents).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the object identification of Hill to incorporate a neural network based on the teachings of Agnihotri. The motivation for doing so would have been to facilitate pattern recognition in the presence of computationally difficult scenarios, and across large sets of image data (Agnihotri, ¶0011 and ¶0013).

Regarding claim 12, Hill discloses the elements of claim 1 above. However, Hill appears not to expressly disclose generating the at least one signature by a plurality of mutually independent computational cores.
However, in the same field of endeavor, Agnihotri discloses an image and video object recognition system (Agnihotri, Abstract)
generating the at least one signature by a plurality of mutually independent computational cores (Agnihotri, Abstract with at least ¶0043 and ¶0111 – neural network is used to determine whether an object is present in features of the image, thereby identifying image contents. ¶0048 – neural 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the object identification of Hill to incorporate a neural network based on the teachings of Agnihotri. The motivation for doing so would have been to facilitate pattern recognition in the presence of computationally difficult scenarios, and across large sets of image data (Agnihotri, ¶0011 and ¶0013).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Brindley.

Regarding claim 13, Hill discloses the elements of claim 1 above. However, Hill appears not to expressly disclose wherein the steps of (a) analyzing, (b) generating, (c) determining, and (d) modifying are executed by a server; and wherein the method comprises sending to the user device, the multimedia content element that includes at least the link to an informative resource containing the content item.
However, in the same field of endeavor, Brindley discloses a multimedia augmentation overlay (Brindley, Abstract)
wherein the steps of (a) analyzing, (b) generating, (c) determining, and (d) modifying are executed by a server; and wherein the method comprises sending to the user device, the multimedia content element that includes at least the link to an informative resource containing the content item (Brindley, ¶0019-¶0021 – augmentation server generates media content context, analyzes user selection of the media, determines an advertisement related to the generated context and analyzed selection, and modifies the media with an overlay based on the advertisement to augment the media. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the steps of identification and augmentation of Hill to be performed at the server based on the teachings of Brindley. The motivation for doing so would have been to provide web content providers with additional channels for delivering relevant advertisements and other augmented data to viewers, enhancing the depth of user interaction with web content (Brindley, ¶0007-¶0009), while minimizing consumed resources at the client computer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Burns in further view of Ahanger.

Regarding claim 18, Hill as modified discloses the elements of claim 16 above. However Hill as modified appears not to expressly disclose wherein the at least one event is at least one of viewing the multimedia content element for a specified period of time and interacting with the multimedia content element for a specified period of time.
However, in the same field of endeavor, a streaming interactive video system (Ahanger, Abstract with at least Figs. 7C-7E)
wherein an advertisement is presented after viewing the multimedia element for a specified period of time (Ahanger, ¶0174, ¶0178 with ¶0273-¶0275 – advertisement insertion based on a viewing period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the video stream of Hill, to display content items corresponding to an advertisement after the user had viewed the multimedia content for a specified .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Burns in further view of Everingham.

Regarding claim 20, Hill as modified discloses the elements of claim 16 above. However, Hill as modified appears not to expressly disclose wherein the system is further configured to: determine a context of the multimedia content element based on the generated signature; and determine the content item based on the context of the multimedia content element respective of the generated signature.
However, in the same field of endeavor, Everingham discloses a method for determining content links based on image recognition of a web-based image (Everingham, Column 2 lines 53-63 and Column 4 lines 31-46),
including determining a context of the multimedia content element based on the generated signature; and determining the content item based on the context of the multimedia content element respective of the generated signature (Everingham, Column 1 line 65 - Column 2 line 63, Column 4 lines 14-67 – identification of image content using contextual clues of the context within and around the image for the purpose of finding relevant content to link to the image).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the object identification of Hill to identify content based on determined context, based on the teachings of Everingham. The motivation for doing so would have been to aid in object identification and to more effectively provide contextually relevant content links (Everingham, Column 4 lines 31-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Asokan et al. (US Patent Application Publication 2014/0149918) – image recognition performed based on zoom command.
Tseng et al. (US Patent Number 8,954,887) – pop up based on long-press threshold.
Williams et al. (US Patent Application Publication 2014/0363044) – region of interest determined by adjusting device orientation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANIEL W PARCHER/               Primary Examiner, Art Unit 2175